SUPREME COURT OF THE STATE OF NEW YORK
             Appellate Division, Fourth Judicial Department

475
CA 12-01558
PRESENT: SMITH, J.P., PERADOTTO, LINDLEY, VALENTINO, AND WHALEN, JJ.


VITRAN EXPRESS, INC., DOING BUSINESS AS
PJAX FREIGHT SYSTEM, PLAINTIFF-APPELLANT,

                      V                                          ORDER

F&W TRANSPORT SERVICES, INC.,
DEFENDANT-RESPONDENT.


KLAPPER & FASS, WHITE PLAINS (DANIEL A. FASS OF COUNSEL), FOR
PLAINTIFF-APPELLANT.

LAW OFFICES OF MONTE J. ROSENSTEIN, P.C., MIDDLETOWN (MONTE J.
ROSENSTEIN OF COUNSEL), FOR DEFENDANT-RESPONDENT.


     Appeal from an order of the Supreme Court, Onondaga County
(Anthony J. Paris, J.), entered July 15, 2011. The order granted the
motion of defendant to vacate a default judgment.

     Now, upon reading and filing the stipulation of discontinuance
signed by the attorneys for the parties on February 26, 2013,

     It is hereby ORDERED that said appeal is unanimously dismissed
without costs upon stipulation.




Entered:    April 26, 2013                      Frances E. Cafarell
                                                Clerk of the Court